Citation Nr: 0919383	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to May 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.  This matter was previously before the 
Board in November 2004 when it was remanded for further 
development, and also in November 2006, when the Board denied 
the Veteran's claim.  The Veteran appealed the November 2006 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in December 2007, 
the Court vacated the Board's November 2006 decision and 
remanded the case to the Board for development consistent 
with a Joint Motion for Remand (JMR).

In May 2003, the Veteran testified before the Decision Review 
Officer.  A transcript of that hearing is of record.

In July 2004, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The record reflects that the Board received new evidence from 
the Veteran's representative that was associated with the 
claims folder after the issuance of the April 2006 
supplemental statement of the case.  As such, the RO has not 
considered such evidence in compliance with Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  However, the Board notes that 
the evidence was submitted with a statement by the Veteran's 
representative, dated in May 2009, waiving RO consideration 
of this evidence.  In light of this waiver, the Board will 
consider the aforementioned evidence and proceed to 
adjudicate the claim.




FINDINGS OF FACT

1.  The competent evidence of record is in equipoise as to 
whether the Veteran served in Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.

2.  The competent clinical evidence of record reflects that 
the Veteran was diagnosed with prostate cancer. 


CONCLUSION OF LAW

The Veteran's prostate cancer is presumed to have been 
incurred in active service.
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence dated in December 2000, VA notified the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The notice was deficient in that it did not inform 
the Veteran that a disability rating and effective date would 
be assigned in the event of award of the benefit(s) sought.  
The Veteran was notified of this information in VA 
correspondence in March 2006.

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated thereafter, and the appellant 
therefore, has not been prejudiced.  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), service 
personnel records, responses from the National Personnel 
Records Centers (NPRC), correspondence from the Air Force 
Historical Research Agency, "buddy" statements, internet 
articles, photocopies of photographs, and private and VA 
treatment records.  Additionally, the claims file contains 
the statements of the Veteran, to include his testimony at 
two hearings.  

The Board has carefully reviewed all other statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  



Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 
341 (1999). 

In addition, certain chronic diseases may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).

Presumptive service connection- herbicide exposure

In addition to the presumption noted above, VA regulations 
provide that certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even if there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met. 38 C.F.R. § 3.309(e) (2008).  A Veteran who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a).  The 
last date on which such a Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.  The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

An October 2000 VA urology clinic note reflects that the 
Veteran was diagnosed with prostate cancer, approximately 35 
years after separation from service.  He avers that his 
prostate cancer is due to herbicide exposure in Vietnam and 
the Philippines.
 
The Board will first consider the presumption of herbicide 
exposure.  The evidence of record is negative for any service 
records which establish that the Veteran served within the 
Republic of Vietnam.  The evidence reflects that the Veteran 
served in the Philippines from November 1963 to May 1965.  
The Veteran's DD-214 reflects that his military occupational 
specialty (MOS) was an aircraft mechanic.  The Veteran avers 
that he was present in Vietnam on four occasions.  At the 
July 2004 Travel Board hearing, the Veteran testified that he 
traveled to Vietnam after Da Nang was bombed and spent 
approximately four or five days salvaging parts from 
airplanes.  He also testified that he traveled to Vietnam on 
other occasions for shorter periods of time.  He testified 
that on some occasions, the plane he traveled in would land 
in Vietnam, cargo would be unloaded, and the plane would then 
depart.  (See transcript, pages 4 & 5).  The Veteran averred 
that he flew on aircraft from Clark Air Base to Dependent Da 
Nang, Vietnam as a mechanic in case an issue was to arise 
with the aircraft.  (See January 2009 statement).  The 
Veteran testified that he did not receive temporary duty 
(TDY) orders to Vietnam, but traveled there on the verbal 
orders of a superior.  (See transcript, page 5).

The evidence of record contains correspondence from the Air 
Force Historical Research Agency (AFHRA).  The correspondence 
reflects that none of the histories of the Veteran's units, 
405th Field Maintenance Squadron or 6200th Field Maintenance 
Squadron, provide names for any personnel going TDY, or the 
locations in Vietnam, although the histories "make it clear 
that persons were sent." 

An AF Form 75, Air Force evaluation form, dated in November 
1962, reflects that the Veteran had a willingness to work 
overtime, excellent job knowledge, and the ability to perform 
quality maintenance under less than ideal conditions.  An AF 
Form 75 dated in October 1963 reflects that the Veteran had 
volunteered for additional work.  It further noted that the 
Veteran is conscientious, dependable, and needs very little 
supervision.   

The evidence of record also contains a June 2003 sworn 
statement by R.D.  The statement reflects that R.D. served 
with the Veteran in the Philippines, and that both men had 
been in Vietnam several times, usually 3 to 4 days at a time, 
including a time in the latter part of 1964 in Da Nang.

Despite the lack of service records indicating that the 
Veteran was in Vietnam, the service records do indicate that 
the Veteran was an aircraft mechanic, worked well under less 
than ideal conditions, volunteered for additional work, and 
needed very little supervision; therefore, the Board finds 
that the Veteran's statement that he was sent to Vietnam to 
salvage parts or act as a mechanic on aircraft should a 
mechanical issue arise, is consistent with the circumstances 
of his service.  The Board notes that there is no evidence of 
record that brief layovers or a supply delivery is the type 
of event that would be documented in an individual's 
personnel records.  In addition, the statement of R.D. 
corroborates the Veteran's contention that he was in Vietnam.  
If lay evidence presented by a Veteran in support of his 
claim is found to be competent and ultimately credible, a 
lack of corroboration by official records is not an absolute 
bar to his ability to prove his claim based on this competent 
lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

The lay statements, in conjunction with the AFHRA 
correspondence which reflects that personnel from Clark Air 
Base in the Philippines were deployed to Vietnam, brings the 
evidence into equipoise.  Consequently, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran was in Vietnam.  See Ashley v. Brown, 6 Vet. App. 
52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit- of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the [v]eteran shall prevail 
upon the issue).  

Service connection is only warranted on this presumptive 
basis for a specific list of diseases set forth under 
38 C.F.R. § 3.309(e) as listed above.  An October 2000 VA 
urology clinic note reflects that the Veteran had a biopsy 
which demonstrated prostate cancer.  A December 2000 private 
urology consultants report reflects an assessment of stage 
T1C adenocarcinoma of the prostate.  At the July 2004 Travel 
Board hearing, the Veteran testified that his prostate cancer 
was in remission.  (See transcript, page 7).  As the 
Veteran's diagnosed disability is among the diseases 
recognized under 38 C.F.R. § 3.309(e), as diseases associated 
with exposure to certain herbicide agents, presumptive 
service connection on the basis of herbicide exposure is 
warranted.


ORDER

Entitlement to service connection for prostate cancer, to 
include due to exposure to Agent Orange, is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


